Citation Nr: 0102002	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for coronary artery 
disease, to include residuals of a myocardial infarction.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1971.  He also served in the Air National Guard of 
Massachusetts from November 1971 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO)


FINDING OF FACT

The medical evidence of record does not show that the 
appellant has a current hearing impairment constituting a 
disability under VA law.


CONCLUSION OF LAW

Without competent evidence of a current hearing disability 
for VA purposes, the preponderance of the evidence is against 
finding that the appellant incurred such a disability during 
his military service.  38 U.S.C.A. §§  101(24), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.385 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

i.  Hearing loss

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Moreover, service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated while performing active duty for training, or 
from injury incurred or aggravated while performing inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106 (West 1991 & 
Supp. 2000), as amended by the Veterans Benefits and Health 
Improvement Act of 2000, Pub. L. 106-419, 114 Stat. 1822 
(2000).

Direct service connection may also be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Furthermore, these propositions - - a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability - - Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), must be established by competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a fact is 
shown to be of a medical nature, such as medical nexus, 
etiology, or diagnosis, then medical, as opposed to lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

When a claimant seeks service connection for a hearing loss 
there must be a showing by medical evidence that specific 
audiometry standards required to establish a hearing loss as 
a disability for VA purposes have been met.  Otherwise, a 
hearing loss will not be regarded as a disability.  For 
impaired hearing to be considered a disability under the laws 
administered by VA, the auditory threshold for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 40 
decibels or greater in any of those frequencies, or 26 
decibels or greater in at least three of them, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385.

The appellant claims that he now has a hearing loss that was 
caused by exposure to traumatic noise levels during service.  
In this regard, upon his discharge from active duty in 
November 1971, the appellant was given an audiometric 
examination.  This study disclosed no hearing disability 
cognizable by VA.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
15
LEFT
30
10
10
10
5

A review of the service medical records associated with his 
National Guard duties reveals normal findings for VA purposes 
on audiometric testing save for one study in January 1984 
which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
15
LEFT
25
15
35
30
35

The records do, however, note that the appellant was placed 
in a hearing conservation program in May 1984; that in August 
1990, he was diagnosed with low frequency hearing loss; and 
that by April 1991, the veteran was issued a physical profile 
assignment of H-2 following the diagnosis of low frequency 
hearing loss.  (Full military fitness for hearing purposes is 
designated by a profile of H-1.  See generally, Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992)).  Notably, however, as 
suggested above, on examination in August 1995 and in June 
1997, the veteran's hearing was normal for VA purposes.

In light of the foregoing, the question presented is whether 
the appellant has a current hearing impairment that VA 
recognizes as a disability.  The evidence in the record 
pertinent to this question consists wholly of the medical 
records from the appellant's active duty and National Guard 
service, and these records are completely devoid of any 
suggestion that the appellant currently has a hearing 
impairment that meets the standard set forth at 38 C.F.R. 
§ 3.385.  

A claim of entitlement to service connection will be granted 
unless a preponderance of the evidence of record is against 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). As a 
layperson, the appellant is not competent to supply the 
evidence probative of a hearing disability.  Grottveit, 5 
Vet. App. at 93.  Medical evidence is required instead.  Id.; 
Voerth.  Here, although the record documents one instance in 
1984 of impaired left ear hearing, it contains no medical 
evidence of any current hearing disorder as defined for VA 
purposes.  Unsupported by competent proof in the record of a 
current disability cognizable by VA, the appellant's claim of 
entitlement to benefits for a hearing loss must be denied.  
Rabideau.

The Board is mindful that under the newly enacted Veterans 
Claims Assistance Act of 2000, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for a benefit before adjudicating that claim.  
See Veterans Claims Assistance Act of 2000, Pub. L.106-475, § 
3(a), 114 Stat. 2096 (2000).  However, VA is not required to 
assist a claimant when it appears that no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L.106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C.A. § 5103A).  Such is the case when, 
as here, no current disability for which a benefit 
potentially is payable has been shown.  The new legislation 
also refers to VA's duty to notify the claimant before the 
claim is adjudicated of any information, and any medical or 
lay evidence, not previously submitted that is necessary to 
substantiate the claim.  Id.  The appellant was informed by 
the RO that his claim needed to be substantiated by evidence 
of a current hearing disability, but he neither produced nor 
called the RO's attention to any such evidence.  Accordingly, 
the Board finds that VA has fulfilled its duty to assist the 
appellant with respect to his claim of entitlement to service 
connection for a hearing loss.  Hence, final adjudication of 
the claim at this point is appropriate. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

The claim of entitlement to service connection for a hearing 
loss is denied.


REMAND

The appellant has filed a claim of entitlement to service 
connection for coronary artery disease to include residuals 
of a myocardial infarction suffered on labor day 1995 
(September 5, 1995.).  The Board, however, finds that before 
this claim may be reviewed further that additional 
development of evidence must take place.

As noted above, VA has a duty to assist a claimant with the 
development of probative evidence.  The Veterans Claims 
Assistance Act of 2000 provides that VA must make reasonable 
efforts to obtain records pertinent to a claim, and if the 
records could not be secured, VA must so notify the claimant.  
Id.  The new legislation also requires VA to provide a 
medical examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.

The law governing an award of service connection is set forth 
above.  Significantly, however, since the underlying RO 
decisions denying service connection were entered the 
President in addition to signing the Veterans Claims 
Assistance Act of 2000, has also signed into law the Veterans 
Benefits and Health Improvement Act of 2000.  This new law 
provides, in pertinent part, a new basis for granting service 
connection for heart attacks that are incurred or aggravated 
by members of reserve components performing active duty for 
training, or inactive duty for training, as well for heart 
attacks suffered when traveling to and from the performance 
of such duty.  See Veterans Benefits and Health Improvement 
Act of 2000, Pub. L. 106-419, § 301, 114 Stat. 1822 (2000).  
This basis has yet to be considered by the RO, and in light 
of this new law, it is critical to accurately ascertain the 
appellant's exact military status at the time he suffered his 
myocardial infarction in September 1995.

In this latter respect, the veteran points out that in 
September 1995 he worked as a National Guard technician.  In 
that capacity he worked in a military uniform at a military 
facility on a military air flight line as an aircraft 
ordnance systems mechanic for a state National Guard bureau.  
The record provides some evidence, however, that the 
appellant did not spend the entire month on either active 
duty, inactive duty for training, or active duty training as 
those terms are defined by Title 38, United States Code.  
Rather, it appears that in September 1995 the appellant 
primarily worked as a civilian in uniform, working as a Wage 
Grade 10 aircraft ordnance systems mechanic.  Indeed, the 
evidence suggests that the appellant only served on inactive 
duty for training on September 9 and 10, 1995.  Nevertheless, 
the Board notes that no response has been received from the 
Massachusetts National Guard Headquarters in response to VA's 
May 1998 query as to the precise status of the appellant at 
the time he suffered his heart attack.  Therefore, further 
development is in order.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000) 
("Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.")

Further development is also in order to ensure that all 
pertinent records pertaining to the appellant's initial 
symptoms and treatment in 1995 are secured.  In this respect, 
the Board notes that all records from the Beth Israel 
Deaconess Medical Center are not part of the claims file.  
The RO should seek to associate with the claims file any and 
all outstanding records showing a diagnosis of heart attack 
being made during the time frame in which it is claimed a 
heart attack occurred.  A medical opinion concerning whether 
and precisely when the appellant suffered a heart attack 
should be obtained as well.

Hence, this case is REMANDED for the following development:

1.  The RO must contact the appellant and 
afford him the opportunity to identify or 
submit any additional evidence relevant 
to his claim of entitlement to service 
connection for coronary artery disease to 
include residuals of a myocardial 
infarction.  On the basis of his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources, to include the Beth 
Israel Deaconess Medical Center.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, it must notify the appellant 
and (a) identify the specific records it 
is unable to obtain; (b) briefly explain 
the efforts that the it made to obtain 
those records; and (c) describe any 
further action it will take with respect 
to the claim.  If records in the custody 
of the federal government are not 
available from any custodian, the RO must 
state in writing whether it has 
determined that further search would be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The RO must take appropriate action 
to verify the appellant's military 
service in the Massachusetts Air National 
Guard, and the nature of such service 
including the exact periods of any 
ACDUTRA and/or INACDUTRA, performed in 
September 1995.  Also, the RO must 
attempt to obtain any service medical 
records for such verified periods of 
service not currently in the claims file.  
All attempts to secure these records must 
be documented and that documentation 
included in the claims file.  If 
clarification is needed regarding any of 
the appellant's periods of service or the 
nature of the service performed therein, 
the RO must contact the National Guard to 
request such clarification.  All service 
personnel or medical records obtained 
must be associated with the claims file.  
The RO must then prepare a summary for 
inclusion in the claims file listing each 
period of service in September 1995, the 
nature of the service performed therein, 
and whether that service constituted 
ACDUTRA or INACDUTRA.  The National Guard 
should further specifically state whether 
the appellant's duties as a National 
Guard Technician qualifies as either 
active duty for training or inactive duty 
for training.  

If any period or type of claimed service 
cannot be verified, documentation to that 
effect also must be included in the 
claims file, and the appellant informed 
in writing.  If the RO is unable to 
obtain any service record specifically 
sought, it must notify the appellant and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
it will take with respect to the claim; 
and (d) state in writing whether a 
further search would be futile.  The 
appellant must then be given an 
opportunity to respond.

3.  After the above-described development 
has been accomplished, the RO should 
prepare a report detailing all military 
service performed by the veteran in 
September 1995.  That report should then 
be added to the claims folder.

4.  The RO should then obtain an opinion 
from a board-certified VA cardiologist.  
The appellant's claims folder and a copy 
of this Remand must be made available to 
and reviewed by the cardiologist.  
Following the review the cardiologist 
must answer the following:

First, is it at least as likely as not 
that the appellant suffered a myocardial 
infarction in September 1995?  If so, is 
it at least as likely as not that the 
incident took place in whole or in part 
during a period of active duty, active 
duty for training, or inactive duty for 
training performed in September 1995?  
The Board again points out that under the 
new law, these periods include the time 
necessary to travel to and from the place 
of duty.

Second, is it at least as likely as not 
that the coronary artery disease of the 
appellant had its origin in whole or in 
part during service?  If so, was this a 
period of active duty, active duty for 
training, or inactive duty for training?  

A complete rationale for each opinion 
provided must be presented.  The opinion 
document should be typed.

4.  Thereafter, the RO should review the 
cardiologist's response to ensure that it 
is in complete compliance with the 
directives of this Remand.  If the 
response is deficient in any manner, the 
RO must take corrective action at once.

5.  The RO should then review the issue 
on the merits.  The claim should be 
readjudicated under all theories, 
regulations, and statutes applicable 
thereto, including the provisions of 
Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419 (2000) discussed above.  If any 
benefit sought on appeal remains denied, 
the RO should provide the appellant with 
a supplemental statement of the case and 
allow him an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



